I cannot agree with the majority opinion, and my conviction is so strong that I have a mind to set down my views.
The child in issue was not yet seven years old when he met his death. He was, therefore, incapable of crime, even, much less, of negligence and wantonness, and he was also *Page 244 
incapable of observing danger. There is no evidence that he was headstrong, and, if he was, his tender years saved him from censure on that ground.
His father was at work in the mill; the place the defendant wanted him to be. By the laws of the State, wisely enacted, the child could not be in the mill. The child's mother was at the time of the tragedy nursing a sick neighbor woman, and she had her three children there with her; the deceased at first being amongst them.
The world knows, and so do the Courts, that a body of water is alluring to children. We have held that in communities like the instant one reservoirs of water ought to be reasonably protected by the owners against harm to children. The fence around the reservoir in issue was not such a reasonable safeguard that the Court was able to say so; it was of doubtful character. If a safeguard, it was because the fence was notice to the child or a hindrance to the child; in no other respect could it be a safeguard. To a child of six years it was no notice at all; the child would not know what the fence was put there for, except perhaps a thing to play upon. To a child six years old it was no hindrance; it was rather an invitation to climb; it was made of woven wire.
The fence was a compliance with the letter of the law, but not at all with its spirit; no witness definitely put it as high as five feet though it was susceptible of exact measurement; no witness for the defense fixed its height at all; the witnesses said it was easy to climb. More than that, the character of the fence and the condition of it evidences the attitude of the mill company towards it as a reasonably sufficient safeguard. Some witnesses said the fence had holes in it; some said that it was somewhat let down at the top; some that the gate to it was only tied and was sometimes open, none said it was locked; some said calves were sometimes pastured in it by the company's permission; the reservoir was right across from the company's office, and the place of the accident might have been seen from the office; children *Page 245 
had been seen within the fence before, and had been run out; there was a gangplank running from it's wall into the reservoir basin and over the water, for what purpose it was not disclosed but easy to surmise.
These circumstances were a sufficient warrant for the Court to have submitted to the jury whether or not the protection of the reservoir was reasonably safe and intended to be so, or whether it was constructed and maintained as a purely formal compliance with law.
MR. JUSTICE WATTS concurs in the dissenting opinion of MR. JUSTICE GAGE.